Title: From James Madison to Petr Ivanovich Poletika, 14 June 1819
From: Madison, James
To: Poletika, Petr Ivanovich


Dear Sir
Montpellier June 14. 1819
Your favor of the 10th. has just been received. I am much obliged by its kind expressions, to which my personal knowlege of you ensures the proper value. And I shall be still more gratified by the promised opportunity of welcoming you at my farm, accompanied by your friend. Mrs. Madison will then be able to thank you herself for the cordial sentiments conveyed to her. In the mean time, be assured, Sir, of my very sincere respect, and my best wishes.
James Madison
